          Case 1:20-cv-10137-UA Document 22 Filed 12/17/20 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 SEAN PEAY,                                    )
                                               )
                      Plaintiff,               )
                                               )   Case No. 1:20-cv-10137-UA
        v.                                     )
                                               )
 TRINE ACQUISITION CORP., LEO                  )
 HINDERY, JR., M. IAN G. GILCHRIST,            )
 JOSEPHINE LINDEN, MARC                        )
 NATHANSON, KENT R. SANDER, TOM                )
 WASSERMAN, ABBAS F. ZUAITER,                  )
 SPARROW MERGER SUB, INC., and                 )
 DESKTOP METAL, INC.,                          )
                                               )
                      Defendants.              )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) as moot. Defendants have filed

neither an answer nor a motion for summary judgment in the Action.

 Dated: December 17, 2020                       RIGRODSKY & LONG, P.A.

                                          By: /s/ Timothy J. MacFall
                                              Seth D. Rigrodsky
                                              Timothy J. MacFall
                                              Gina M. Serra
                                              825 East Gate Boulevard, Suite 300
                                              Garden City, NY 11530
                                              Telephone: (516) 683-3516
                                              Email: sdr@rl-legal.com
                                              Email: tjm@rl-legal.com
                                              Email: gms@rl-legal.com

                                                Attorneys for Plaintiff
